                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

DAVID A. YOUNGBLOOD,                              )
                                                  )
                   Plaintiff,                     )
                                                  )
          V.                                      )        No. 1:19-CV-0028 RLW
                                                  )
CORIZON, et al.,                                  )
                                                  )
                   Defendants.                    )

                                   MEMORANDUM AND ORDER

        Plaintiff moves for leave to proceed in forma pauperis in this civil action brought

pursuant to 42 U.S.C. § 1983. Under 28 U.S.C. § 1915(a)(l), plaintiff is required to submit a

financial affidavit in support of his motion for leave to proceed in forma pauperis. Plaintiff has

failed to do so.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk is directed to send plaintiff a CJA 23

financial affidavit.

        IT IS FURTHER ORDERED that plaintiff must complete the affidavit and return it to

the Court within thirty days of the date of this Memorandum and Order.

        IT IS FURTHER ORDERED that plaintiffs failure to comply with is Memorandum

and Order may result in a dismissal of this action.

        Dated   thi~ay of February, 2019.

                                                  RO~IE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE
